DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  The claim recites the limitation, “a third layer provided on the first layer. The claim recites a third layer, when there has been no second layer cited.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0365624 to Sasaki et al.
Regarding claim 1, Sasaki et al. teach a silicon carbide semiconductor device comprising: 
a silicon carbide substrate (¶ [0033]); 
a gate insulating layer (130D) provided on a first surface of the silicon carbide substrate; 
a gate electrode (120D) provided on the gate insulating layer; 

a first layer (180D) provided on the first insulating layer; 
a second insulating layer (190D) provided on the first insulating layer; and 
an interconnect layer (220D) provided on the second insulating layer. 
Sasaki et al. teach that the first layer is a barrier layer (¶[0066]). Sasaki et al. do not teach a semiconductor device, wherein the second insulating layer includes SiN or SiON, wherein the first layer includes one of Ti, TiN, Ta, and TaN, and wherein the interconnect layer includes Al or Cu. 
SiN and SiON are well known insulators used commonly in semiconductor devices. Since the material contemplated for the insulator is not disclosed, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use SiN or SiON because it is desirable to use known materials that are well suited for the intended use.
	Sasaki et al. do not disclose the material to be used for the barrier layer. Ti, TiN, Ta and TaN are well known materials, commonly used as barrier layers. It would have been obvious to one of ordinary skill in the art to select Ti, TiN, Ta or TaN since it is desirable to employ known materials that are well suited for the intended use.
	Sasaki et al. do not disclose the material contemplated for use in the interconnect layer. Al and Cu are well known conductive materials commonly used in interconnect layers. It would have been obvious to one of ordinary skill in the art to use a known material for the interconnect layer, since it is desirable to use materials that are both known and well-suited for the intended use.
	Regarding claim 7, Sasaki et al. teach a device, further comprising: 
a source electrode ((150) ¶ [0043]) , including an alloy layer of Ni and Si, and provided on the first surface of the silicon carbide substrate.
Allowable Subject Matter
Claims 2 – 5 and 8 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814